UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 08-1891


PACEL CORPORATION,

                   Plaintiff – Appellee,

             v.

F KAY CALKINS; DUCHESSE FARMS, L.L.C.,

                   Defendants – Appellants,

HIRSCHLER, FLEISCHER, WEINBERG, COX AND ALLEN, P.C.,

                   Appellee,

             and

DAVID E. CALKINS,

                   Defendant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.  B. Waugh Crigler,
Magistrate Judge. (3:07-cv-00025-nkm-bwc)


Submitted:    April 16, 2009                  Decided:   May 11, 2009


Before WILLIAMS, Chief Judge, and MICHAEL and GREGORY, Circuit
Judges.


Dismissed by unpublished per curiam opinion.
Michael Robert Zervas,     Madison, Virginia, for Appellants.
Christopher E. Gatewood,   HIRSCHLER FLEISCHER, P.C., Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Appellants F Kay Calkins and Duchesse Farms, L.L.C.

seek to appeal the magistrate judge’s order awarding attorney’s

fees     and    monetary       sanctions       to     Pacel        Corporation     and     its

counsel.        This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P.

54(b);    Cohen    v.    Beneficial          Indus.    Loan    Corp.,       337    U.S.   541

(1949).        The magistrate judge’s order is neither a final order

nor an appealable interlocutory order.                        See Haney v. Addison,

175    F.3d     1217,    1219    (10th       Cir.     1999)    (holding      that    absent

designation       by    the     district       court    and        the   consent    of     all

parties, see 28 U.S.C. § 636(c) (2006), a magistrate judge’s

recommendation          is    not     a      final     appealable        decision        under

28 U.S.C. § 1291); see also Aluminum Co. of Am. v. EPA, 663 F.2d

499, 501-02 (4th Cir. 1981) (holding that when a district court

specifically refers a dispositive motion to a magistrate judge

under 28 U.S.C. § 636(b)(3), the district court is required to

give the magistrate judge’s order de novo review).

               Accordingly,          we   dismiss      the     appeal       for    lack     of

jurisdiction.           We    also    deny    Appellants’          motion   to    dismiss    a

party, motion for second enlargement of time to file a brief,

and    motion    for    summary       disposition.            We    dispense      with    oral

argument because the facts and legal contentions are adequately

                                               3
presented in the materials before the court and argument would

not aid the decisional process.

                                                     DISMISSED




                                  4